Case 21-00833-5-JNC        Doc 72 Filed 04/21/21 Entered 04/21/21 14:17:11               Page 1 of 2

 SO ORDERED.

 SIGNED this 21 day of April, 2021.




                                               _____________________________________________
                                               Joseph N. Callaway
                                               United States Bankruptcy Judge
 ___________________________________________________________________




                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 NEW BERN DIVISION

  IN RE:

  PLATINUM CORRAL, L.L.C.,                            CASE NO. 21-00833-5-JNC
                                                      CHAPTER 11
                             Debtor.

                                        INTERIM ORDER

        This matter is before the Court on the Motion for an Order Authorizing Debtor to (1) Pay

 Pre-Petition Employee Wages, Salaries and Related Items, (2) Make Payments for Which Payroll

 Deductions Were Made, (3) Make Pre-Petition Contributions and Pay Benefits Under Employee

 Benefits Plans, and (4) Pay All Costs Incident to the Foregoing filed by the Debtor on April 12,

 2021 (the “Motion”) [Doc. 19].

        Based upon the matters addressed at the hearing on this matter, the next payroll period

 includes April 8, 2021 which occurred prior to the petition date. Payroll for all hourly employees

 shall be allowed, including pre-petition payroll and related expenses. However, no payment for

 pre-petition payroll shall be made pursuant to this interim order to Louis William Sewell, III (“Mr.

 Sewell”), the Debtor’s President and CEO, as Mr. Sewell’s compensation shall be addressed in
Case 21-00833-5-JNC              Doc 72 Filed 04/21/21 Entered 04/21/21 14:17:11                           Page 2 of 2




 conjunction with the Application for Approval of Compensation and Employment of Louis

 William Sewell, III as Officer dated April 14, 2021 (Doc. 46) (the “Application”).

           Based upon the Motion, the matters presented the Court and the entire record in this matter,

           IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the Motion is allowed on

 an interim basis and the Debtor is allowed to do the following:

           1.       The Debtor is authorized, but not directed, to continue to pay all Employee

 Obligations1 and all costs incident to the payment of Employee Obligations, and pre-petition

 employee claims for wages and expenses that accrued but remain unpaid as of the Petition Date;

 provided, however; the payment of pre-petition payroll to Mr. Sewell is not allowed herein as such

 payment shall be considered by the Court in conjunction with the Application.

           2.       Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this

 Interim Order are immediately effective and enforceable upon its entry.

           3.       This Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of this Interim Order.

           4.       The final hearing (the “Final Hearing”) on this Motion shall be held at 1:00 p.m.

 (Eastern Time) on May 5, 2021. You may join the Final Hearing by using the ZoomGov Meeting

 link below, with the Meeting ID and Passcode provided:

           Join ZoomGov Meeting
           https://www.zoomgov.com/j/1604993000?pwd=TVhLRkFsVmN4RTNlNURWM0FpNHIyZ
           z09

           Meeting ID: 160 499 3000
           Passcode: 04613040


                                            [END OF DOCUMENT]



 1
     Unless otherwise defined herein, capitalized terms have the meaning ascribed to them in the Motion.
